10/19/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 21-0337



                            No. DA 21-0337

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

ISAIAH JAMES PEHRINGER,

           Defendant and Appellant.


                                ORDER




     Upon consideration of Appellant’s motion for extension of time to

produce transcripts on appeal, and good cause appearing,

     IT IS HEREBY ORDERED that Court Reporter Darcy D. Boggs is

granted an extension of time to and including November 30, 2021,

within which to prepare, file, and serve the transcripts requested on

appeal.

     The Clerk shall serve a copy of this Order upon the district court

and the court reporter.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                   October 19 2021